Citation Nr: 0836078	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for bilateral rigid pes 
planus.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder, to include as secondary to 
rigid pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2002 and August 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Clarification of Issues on Appeal

Initially, the Board observes that the veteran was denied 
service connection for a bilateral foot disorder by a July 
2002 rating decision.  The veteran submitted a timely notice 
of disagreement, and a statement of the case (SOC) was issued 
in August 2003.  However, the Board observes that the RO 
misaddressed the SOC, and there is no indication the SOC was 
sent to the correct address.  As such, the July 2002 RO 
decision remains pending.  See 38 C.F.R. § 20.302(b).

As a related matter, the veteran submitted an application to 
reopen his claim for a bilateral foot disorder in December 
2005.  In his statement, the veteran clarifies that his 
bilateral foot disorder is diagnosed as rigid pes planus.  As 
such, the Board has combined the issues of entitlement to 
service connection for a bilateral foot disorder and 
entitlement to service connection for bilateral rigid pes 
planus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bilateral rigid 
pes planus.  Specifically, he asserts that he suffered from 
the disorder prior to entering active duty service, and the 
condition was aggravated by his duties as a military 
policeman.  

The Board observes that the veteran's entrance examination, 
service treatment records and separation examination are 
silent as to a foot disorder at any time, other than 
athlete's foot.  Furthermore, the veteran himself denied a 
history of foot trouble on both his entrance and separation 
Reports of Medical History, completed in January 1964 and 
January 1968, respectively.  However, the veteran has 
submitted two statements from Dr. Leff, a private physician, 
related to his foot disorder.  In a November 2007 statement, 
Dr. Leff noted that the veteran was treated for his foot 
disorder prior to entering active service.  In June 2008, Dr. 
Leff opined that "it is at least as likely as not that [the 
veteran's] current [foot] condition has been aggravated by 
his military service."  However, this opinion is not 
adequate for rating purposes. 

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  The 
evidence does not show that Dr. Leff reviewed the veteran's 
service medical records, or any other related documents which 
would have enabled him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).

VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  On 
remand, the veteran should be afforded a VA examination to 
determine whether (1) his current bilateral foot disorder 
pre-existed active duty service; and (2) if so, whether the 
disorder was aggravated beyond its normal progression by the 
veteran's active duty service.

With respect to the veteran's claim for service connection 
for a back disorder, the Board observes that, following the 
veteran's application to reopen, he was not provided 
sufficient VCAA notice.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
That being said, the Board concludes that a remand is 
necessary to provide appropriate VCAA notice regarding the 
veteran's request to reopen his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Provide the veteran with VCAA notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for a back 
disorder. Specifically, the veteran 
should be informed of the basis for the 
previous denial of benefits, as well as 
what evidence and information is 
necessary to reopen his claim of 
service connection for a back disorder.  
See 38 C.F.R. § 3.156; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.	Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his current rigid pes 
planus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  After reviewing the 
record, including the veteran's service 
treatment records, examining the 
veteran, and performing any medically 
indicated testing, the examiner is 
asked to provide an opinion as to the 
following:

a.	Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
current bilateral rigid pes planus 
pre-existed his active duty 
service? 

b.	If, and only if, question (a) is 
answered in the affirmative, is it 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
bilateral rigid pes planus 
underwent a permanent increase in 
severity during service?  If 
answered in the affirmative, the 
examiner should then provide an 
opinion as to whether this 
increase in severity is due to the 
natural progress of the disorder, 
or in the alternative, is due to 
the circumstances of the veteran's 
military service, including his 
duties as a military policeman.

A detailed rationale should be 
provided for all opinions. If any 
requested opinion cannot be provided 
without invoking processes related to 
guesses or based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

